Citation Nr: 1807526	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-12 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a bilateral shoulder disorder.

6.  Entitlement to a disability rating greater than 40 percent for lumbosacral strain.  

7.  Entitlement to a compensable disability rating for adjustment disorder.  

REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Army from February 1996 to October 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  

Although the RO apparently reopened the claim for service connection for a bilateral knee disorder in the rating decision on appeal, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the issue de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The issues of entitlement to service connection for a bilateral knee disorder and entitlement to a higher disability rating for adjustment disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for service connection for a bilateral knee disorder were denied by the RO in September 2002 and October 2010, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determinations to the Veteran; the October 2010 rating action was the last final denial on any basis before the present attempt to reopen the claim. 

2.  Evidence received since the October 2010 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a bilateral knee disorder.

3.  The Veteran's cervical spine myositis, bilateral shoulder tendinitis, and bilateral ankle arthritis were not present in service or manifest to a compensable degree within one year of service discharge and are not otherwise related to service or service-connected disability.

4.  The Veteran's service-connected lumbosacral strain has been manifested by chronic pain resulting in forward flexion to 45 degrees (20 degrees when considering additional functional loss and/or impairment) and is not shown to result in ankylosis of the spine, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.


CONCLUSIONS OF LAW

1.  The October 2010 rating decision that denied service connection for a bilateral knee disorder is final; new and material evidence has been received sufficient to reopen this previously denied and unappealed claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

2.  The criteria for service connection for cervical spine disorder, diagnosed as myositis are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

3.  The criteria for service connection for a bilateral shoulder disorder, diagnosed as tendinitis are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for a bilateral ankle disorder, diagnosed as arthritis are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for a disability rating greater than 40 percent for lumbosacral strain are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated October 25, 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Although the representative, in March 2017 written argument, contends that the November 2012 VA examination was inadequate, the Board finds his argument unpersuasive.  He asserts that the examiner checked a box indicating the Veteran had no ankle disorder, and yet went on to address arthritis of the ankles.  The representative also noted that the examiner did not reference what he referred to as specific incidents of treatment for ankles in service.  The Board points out, however, that in a December 2012 addendum opinion, the same examiner clarified that the Veteran did have an ankle disorder (namely, arthritis).  The addendum opinion request also made clear that the service treatment records included reference to ankle problems.  The examiner indicated that he had reviewed the claims file.  The addendum report in particular makes it clear that the examiner was aware of the contends of the service treatment records.  The representative's arguments in this regard are meritless.

The representative lastly implies that VA has not considered the theory of primary service connection with respect to the right and left knee disorder claims.  The representative's understanding to the contrary notwithstanding, the record rather clearly shows that the claims have been developed by VA on both primary and secondary theories of service connection.

In short, the examination reports are adequate for the purposes of adjudicating the claims on appeal.  

II. Law and Analysis for New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a September 2002, rating decision, the RO denied service connection for bilateral knee conditions essentially on the basis that there was no evidence of current chronic knee disorders.  This rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

A rating action in October 2010, affirmed the denial of service connection on the basis that new and material evidence had not been submitted to reopen the claim.  This rating decision also became final as no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  Id.  This rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim.

However, the evidence received since then is both new and material to the claim.  Such evidence consists of a November 2012 VA examination report reflecting a diagnosis of bilateral patellofemoral pain syndrome (PFPS) which was not of record at the time of the 2010 rating decision.  Other newly-received evidence includes the Veteran's lay statements where he reports the onset of bilateral knee pain during service, which has continued and worsened since then.  This evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened, but the Board finds that a remand is necessary for further development.

III.  Law and Analysis for Service Connection

The Veteran is seeking service connection for cervical spine, bilateral shoulder and bilateral ankle disorders.  Because there is similar medical history and evidence related to these claims, as well as similar disposition of the issues, the Board will address them in a common discussion.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, such as arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Myositis and tendinitis are not listed in section 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc). In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran seeks service connection on a secondary basis for cervical spine, shoulder and ankle disorders that he believes were caused by his service-connected lumbosacral strain.  Because he has not otherwise alleged aggravation, and the record does not reasonably raise or support such a theory, the Board will not discuss it further.  The Veteran also does not contend that these disorders began in service, or are directly related to his military service, nor is this shown by the record to be the case.  However, a claim for direct service connection for neck, shoulder, and ankle disorders was denied in December 2012.  As a result, the Board will analyze the claims on a direct basis as well.  

Service treatment records show the Veteran did not indicate any specific complaints of generalized joint pain, particularly related to his neck or shoulders during service.  These records do however show that he was treated for a right ankle twisting injury in 1997 diagnosed as a soft tissue injury/sprain.  At that time, his complaints and findings were solely confined to the right ankle with no specific mention of the left ankle.  However there are no records of additional follow-up evaluations or clinical findings during the remaining period of service, ending in October 2002, to suggest that this injury resulted in a chronic ankle disability or that provide a basis for a current diagnosis.  There was also no reference to ankle problems at the time of his separation physical in June 2002.  The Veteran was given the opportunity in service to identify any history or symptoms associated with the 1997 right ankle injury, but did not report any pertinent complaints.  The clinical evaluation of all systems was normal including no indication of lower extremity abnormalities, problems, or impairment of any sort.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any neck, shoulder or ankle problems in the immediate years after his separation service.  The earliest pertinent medical evidence is found in a statement from the Veteran's private physician who concluded that it was more probable than not that his neck, shoulder and ankle problems were secondary to his back.  She noted that the Veteran's back problems may have caused weight bearing problems, bad posture, and loss of correct alignment and that as a result a there could be loss of curvature of the cervical, thoracic and lumbar lordosis.  Degenerative changes could be present in other articulations as a result as well as problems of radiculopathy and neuropathy.  

In November 2012, the Veteran was afforded a VA examination in connection with his claims and an addendum to that opinion was obtained in December 2012.  The Veteran reported that he developed neck, bilateral shoulder and bilateral ankle pain in 2011 that was not due to any specific trauma.  After reviewing the Veteran's history and conducting an examination, the examiner diagnosed cervical myositis, bilateral shoulder tendinitis, and bilateral ankle arthritis, which he concluded were less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected lumbar spine disability.  The examiner explained that the Veteran's neck, shoulder, and ankle conditions have a different onset, pathophysiology, and anatomical location unrelated to the Veteran's service-connected lumbar spine.  He also concluded the mild degenerative changes in both ankles were a normal finding related to the normal aging process and not to a particular traumatic event or service related.  He explained that despite occupational activities (civilian or military), after puberty all individuals develop some type of degenerative changes at different joints of the body.  He also stated that there was a high variability of onset and the important fact is that these degenerative changes are unrelated to a particular event, but rather are part of the normal aging process.  

Based on the foregoing, the Board finds there is no probative and competent medical evidence of record to indicate that the Veteran's service-connected lumbosacral strain plays any role in the development of his cervical myositis, shoulder tendinitis, or ankle arthritis.  The VA opinion and addendum are the most probative and persuasive medical evidence as they are based upon a review of the claims file, set out the most helpful and complete discussion of the medical questions, and are supported by adequate rationale.  When providing rationale for the medical opinion, the VA examiner considered the onset and course of the diagnosed disorders, the results of clinical evaluation, and the Veteran's contention that these musculoskeletal disorders were caused his service-connected lumbosacral strain.  He also referenced other possible explanations for the Veteran's musculoskeletal conditions, including post-service occupational duties and age-related changes which could not be ruled out.  

That notwithstanding, careful consideration has also been given to the opinion of the private doctor which, while supportive of the claim, is limited in terms of its ultimate probative value.  The Board notes that medical opinions expressed in speculative language such as "may have caused" or "could be present" do not provide the degree of certainty required for medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Such speculation is not legally sufficient to establish service connection. See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a Veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  In other words, the private opinion indicates only the possibility of a relationship between the Veteran's diagnosed musculoskeletal disorders and lumbosacral strain, rather than the likelihood, or probability, of such a relationship.  

After weighing all the evidence, the Board finds greater probative value in the 2012 VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  While the Board cannot ignore or disregard the private physician's medical conclusions, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Based on the aforementioned discussion, the private medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidentiary record.

Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis. 38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of cervical myositis, shoulder tendinitis, and ankle arthritis as has been noted above, the Veteran denied any such symptoms at service discharge, and pertinent complaints and/or X-ray confirmation of arthritis in any joint do not arise in post-service treatment records until decades after service, well after one year following his separation from active duty.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence linking these disorders to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to service/events therein.  See Hickson v. West, 12 Vet. App. 247 (1999).

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorders and service and/or service connected disability, the Board notes determining the etiology of myositis, tendinitis, and arthritis (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the musculoskeletal system, the potential causes of such disorders, and the impact lumbosacral strain has on various muscles and joints, and so is beyond the scope of knowledge of a lay person. 

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his musculoskeletal conditions years after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology. 

Accordingly, the preponderance of the evidence is against the claims and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107 (b).


II.  Law and Analysis for Increased Ratings

The Veteran is seeking higher disability rating for his service-connected lumbosacral strain.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155 (2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41.  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

The Veteran's lumbosacral strain is currently rated as 40 percent disabling under DC 5237.  There are no separate disability ratings in effect for associated neurologic impairment. 

A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is immobility and consolidation of a joint, or stiffening and fixation of a joint); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

In support of the current claim, the Veteran underwent VA examination in November 2012, where he denied flare-ups, episodes of incapacitation, localized tenderness, guarding, or muscle spasm.  On examination there was decreased range of motion at 45 degrees flexion, with pain at 20 degrees, 20 degrees extension, 25 degrees left and right lateral flexion, and 30 degrees left and right rotation.  There was no additional loss of motion following repetitive-use testing, but there was functional loss/impairment due to pain on movement.  The Veteran had good muscle tone with normal strength at 5/5 bilaterally and no muscle atrophy.  Deep tendon reflexes of both lower extremities were normal at 2+ and symmetrical with no sensory loss noted.  Straight leg raising test was negative bilaterally with no radicular pain or other signs of radiculopathy.  There was also no evidence of intervertebral disc syndrome (IDS), but the Veteran regularly used a cane for his back condition. 

The Veteran was next examined for his spine disability in June 2016.  He complained of continued low back pain for household and occupational activities.  He reported flare-ups of pain that cause difficulty walking a certain distance and that require the use of medications and rest.  On examination, range of motion of the thoracolumbar spine showed flexion to 45 degrees, extension to 50 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 25 degrees, which limits his ability to reach the ground with his hands.  There was functional loss/impairment after repetitive use testing due to pain on movement with forward flexion.  There was also pain with weight bearing, localized tenderness/pain on palpation, and guarding/muscle spasm resulting in an abnormal gait or spinal contour due to lumbar flattening.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation following testing.  The examiner noted that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time.  In addition pain, weakness, fatigability or incoordination, if present, could also limit functional ability during a flare-up.  However to describe functional limitation in terms of severity (mild, moderate, severe) or terms such as significant versus non significant based on a possible future event would be mere speculation.

The neurological portion of the exam revealed normal muscle strength of 5/5, normal muscle tone and no evidence of atrophy.  Reflex examination revealed knee and ankle jerk were hypoactive at 1+ bilaterally.  Sensory examination was normal for light touch throughout both lower extremities except for decreased sensation in the feet.  Straight leg raising was negative with no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  There was no ankylosis or evidence of IDS.  The Veteran regularly used a cane for his back condition, but there were no incapacitating episodes over the last 12 months.  It was noted that the major functional impact was Veteran would be limited to occupational activities with the following restrictions: no back twisting, extreme bending movements, heavy lifting, carrying, pushing, pulling, handling, prolonged standing, prolonged ambulation activities.  The examiner also noted the sensory deficits found on examination correlate with peripheral neuropathy and that the Veteran has no evidence of lumbar radiculopathy.

Further review shows that few, if any treatment records pertaining to the Veteran's back disability have been associated with the claims file since the 2016 VA examination.  As a result there is no indication of a worsening in range of motion or functional impairment.

The Board finds that the criteria for a rating greater than 40 percent for the Veteran's lumbar spine disability are not met.  VA examination reports throughout the pendency of the claim contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The record shows flexion to at least 20 degrees, even when considering additional functional loss due to repetitive use.  This measurable range of lumbar spine motion indicates that the Veteran does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  Thus, the Board finds that the criteria for an evaluation greater than 40 percent under DC 5237 are not met.  

Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board acknowledges that the examiners could not describe any significant additional limitations of functional ability during flare-ups or after repetitive use without resorting to speculation.  This is a medical rationale recently deemed inadequate by the Court of Appeals for Veterans Claims (the Court) in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In addition, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

However, as discussed above, a higher rating for the Veteran's back disability on the basis of limitation of motion is warranted only on evidence of ankylosis; as this is not shown, the Board finds that the Court's holdings in Sharp and Correia are not applicable to this case.  As such, further examination or opinion is unnecessary to decide the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Additionally, an increased evaluation is not warranted under the criteria for IDS, as the Veteran has not reported incapacitating episodes which required bed rest prescribed by a physician.  The Board acknowledges the Veteran's account of chronic back pain.  However what is lacking is objective documentation that any physician prescribed the bed rest or that the Veteran was treated by a physician for any period approaching a total duration of even one week during a 12 month period.  Thus, an increased evaluation under this diagnostic codes is not for assignment.  See 38 C.F.R. § 4.71a, DC 5243.

The Board has also considered whether separate evaluations are for assignment for any objective neurologic manifestations of the Veteran's lumbar spine disability.  However, in this case, neurological evaluations have generally been negative for any deficits and there is no clinical evidence of radiculopathy.  Additionally, the evidence of record found no neurological manifestations - the 2017 VA examiner found that with the exception of hypoactive reflexes, the Veteran had normal muscle strength, and negative straight leg raising.  In addition, the noted sensory deficits were attributed to nonservice connected peripheral neuropathy.  Accordingly, the evidence does not support the award of a separate evaluation for any objective neurological manifestations.  

The preponderance of the evidence does not reflect symptoms that more nearly approximate the criteria for a rating higher than 40 percent.  As such, the benefit of the doubt doctrine is not for application and the claim for an increased rating for lumbar spine disability for such period is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






ORDER

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened, and to this extent only, the appeal is granted.

Service connection for a cervical myositis is denied.

Service connection for a bilateral shoulder tendinitis is denied.

Service connection for a bilateral ankle arthritis is denied.

A disability rating greater than 40 percent for lumbosacral strain is denied.  


REMAND

In light of the Board's finding that the previously denied claim for service connection for a bilateral knee disorder is reopened, the underlying issue must be considered on a de novo basis.  

The Veteran was afforded a VA knee examination in November 2012, where the examiner diagnosed bilateral patellofemoral pain syndrome (PFPS) which he concluded could not be linked to the Veteran's service-connected lumbosacral strain.  However, the examiner overlooked pertinent service records which document treatment the Veteran received for an in-service right knee injury, which led to a physical profile in 1997 or the diagnosis of bilateral patellar tendonitis in 2001.  Given the failure of the VA examiner to address or to fully consider the evidence as documented in the claims file, the Board finds that the 2012 examination report is inadequate and an additional medical opinion is needed.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is seeking a higher disability rating for his service-connected adjustment disorder.

Review of the claims file reveals that he was last afforded a VA examination in November 2012.  Because the Veteran now asserts that the severity of his psychiatric disability has worsened since then, an additional examination is appropriate.  VAOPGCPREC 11-95; Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to psychiatric treatment of the Veteran for adjustment disorder that are not already in the claims file. 

2.  Schedule an appropriate VA examination to determine the etiology of any knee condition, including PFPS.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished. 

The examiner should offer an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater) that any diagnosed knee condition, including PFPS had its onset during the Veteran's military service. In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records and should discuss the likelihood of the Veteran's documented in-service right knee injury in 1997 and diagnosis of patellar tendonitis in 2001 as the possible onset of, or precursor to, any currently diagnosed disorder.  

If it is the examiner's opinion that any diagnosed knee disorder is unrelated to service, a rationale must be provided to explain fully why the current symptoms are not consistent with documented in-service history or why such history is not at least a "contributing factor" to any current disorder.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3.  Provide the Veteran a VA examination to ascertain the current severity of the service-connected adjustment disorder.  The electronic claims file must be made accessible to the examiner for review of the case.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted, and the results included in the examination report.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

4.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


